Citation Nr: 1131740	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  04-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased rating for low back strain, currently rated 40 percent.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.C.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a hearing before the Board in March 2009.  The case was remanded in November 2010 for additional development.

Additional evidence was received after the issuance of the supplemental statement of the case in March 2011, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is duplicative of evidence already of record and it does not have a bearing on the appellate issues, a referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c).

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative disc disease and degenerative joint disease of the lumbar spine are not shown to have had onset during service; degenerative changes of the lumbar spine disability were not manifest to a compensable degree within one year of separation from service; degenerative disc disease and degenerative joint disease of the lumbar spine were first documented after service and are not shown to be related to or aggravated by any injury, disease, or event of service or to the service-connected low back strain.

2.  Throughout the pendency of the appeal, the Veteran's low back strain has not been productive of unfavorable ankylosis of the thoracolumbar spine or neurological manifestations.

3.  The Veteran's service-connected low back strain has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease of the lumbar spine were not incurred in or aggravated by active service, may not be presumed to have been incurred during service, and are not proximately due to or aggravated by service-connected low back strain.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an increased rating for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5295 (effective before September 26, 2003); Diagnostic Code 5237 (effective from September 26, 2003).

3.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU by the Director of the Compensation and Pension Service.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence dated in September 2002, May 2008, and August 2009; rating decisions in January 2003, November 2004, and February 2005; statements of the case in November 2004, and March 2005; and supplemental statements of the case in February 2008, March 2008, October 2008, and July 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Factual Background

The Veteran's service medical records show that in early March 1956 he sought outpatient treatment at Walter Reed General Hospital for complaints of low back pain.  The Veteran stated that he had first noticed the pain five months earlier, but had not felt he needed treatment until "five days ago," when his symptoms were aggravated by heavy lifting.  The impression was low back strain.  X-rays were negative for any spinal abnormalities.  Subsequent service medical records, including the Veteran's October 1956 separation examination, were negative for any complaints, diagnoses, or treatment of back problems.

After service a January 1957 VA spinal examination report noted outpatient heat treatment for the Veteran's back "daily for about two weeks" prior to his discharge from active duty.  The Veteran added that this treatment had helped, but not cured, his low back pain.  Clinical evaluation conducted at the time of the January 1957 VA examination revealed a slight left tilt to the Veteran's spine, but was otherwise negative for any spinal abnormalities.  X-rays of the lumbosacral spine did not show any fractures, dislocations, or bone pathology related to the spine.  The RO granted service connection for back strain in a February 1957 rating decision.  

VA medical records dated from March 1996 to May 1996 and from May 1998 to July 1999 show that the Veteran reported that he had not worked since the mid-1980s due to back pain.  Also of record was a report of a May 1999 VA examination in which the Veteran reiterated his complaints of chronic low back pain, adding that he experienced flare-ups on a weekly basis that lasted for two days at a time.  The Veteran further stated that he took medication (nonsteroidal, anti-inflammatory drugs) for his low back pain, but denied any use of crutches, braces, or canes, or any surgical intervention.  Physical examination revealed "grave tenderness" along the lumbar spine, while neurological evaluation showed absent deep tendon reflexes, even after enforcement.  All ranges of motion were limited by pain.  Based upon the results of the VA examination, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  The Veteran also submitted VA medical records dated from July 2002 to August 2008 showing ongoing treatment for low back pain. 

A VA examination report in September 2002 noted complaints of back pain along with a history of a back injury in service.  The Veteran reported an occupational history of upholstering for 18 years.  On examination, testing was negative for straight leg raising.  The Veteran had normal posture and gait.  Flexion was to 60 degrees and extension was to 20 degrees.  Side bending was to 25 degrees, and rotation was to 30 degrees.  X-rays of the lumbar spine revealed mild degenerative changes.  The examiner diagnosed lumbar strain, by history, and mild osteoarthritis of the lumbar spine associated aging and occupation, not service-related.  

In November 2002 a VA clinician noted that the Veteran was able to flex fingertips to upper thigh level and was unable to extend.  He reported being an auto restorer and auto interior worker.  VA treatment records in April and August 2003 recorded a history of back pain for 40 years.  He stated that he had not worked for 2 years.  The Veteran treated chronic back pain with medication and a TENS unit.  September 2004 X-rays lumbar spine revealed probable spondylosis.  

On VA examination conducted in September 2004 the Veteran complained of ongoing back problems since service.  On examination, the examiner noted that the Veteran used electrical and pain pads for the back.  There was no motion in the low back.  Muscle spasms were palpable on the left side.  Lesage was positive at 20 degrees, bilaterally.  Sciatic nerve stress test was negative.  The Veteran was diagnosed with degenerative disc disease and osteoarthritis of the lumbar spine.  The examiner noted that a review of the claims file revealed very little in the service medical records regarding the Veteran's back, other than a consult recommended for orthopedics and no follow up.  The examiner stated that, based upon the Veteran's account of ongoing back problems since 1956, his present degenerative disc disease and osteoarthritis of the lumbar spine were due to his injury in service.  The examiner added that the opinion was purely conjecture as no such diagnoses were recorded in service.  

On VA neurological examination in November 2004, the Veteran reported a 1956 lifting injury to the back.  He complained of severe back pain radiating to the right lower extremity, along with occasional numbness.  The Veteran related inability to work for 15 years due to back pain.  The examiner observed that the Veteran was bent over and dragged the right foot.  He was unable to heel toe walk.  The examiner noted that the Veteran had degenerative disc disease of the lumbar spine and found that the Veteran's condition was status post-back injury lifting heavy weight with continuing progressive pain in the low back radiating to the right leg, which interfered with activities of daily living.  

In a statement in April 2005, the Veteran clarified that he had been unable to work due to his back condition since 1980.  VA treatment records show that he was referred for a back brace.  

A VA examination report in March 2008 recorded a history of a back injury in service that caused the Veteran to stop working in 1995, as related by the Veteran.  The claims file was not available for review.  There was no joint ankylosis.  Flexion was to 60 degrees, extension was to 10 degrees, lateral flexion was to 30 degrees, and rotation was to 30 degrees, bilaterally, with no additional loss of motion due to repetitive use or pain.  The Veteran was diagnosed with degenerative disc disease and osteoarthritis of the lumbar spine.

A VA clinical treatment note in March 2010 showed chronic low back pain since 1965, with a history an in-service back injury.  In statements and testimony before the Board, the Veteran asserted that his degenerative joint disease and degenerative disc disease of the lumbar spine originated from the same in-service accident in January or February 1956 that resulted in his service-connected low back strain.

On VA examination in January 2010, the examiner noted a lifting incident in 1955, and chronic low back pain and rheumatoid arthritis that caused him to stop working since 1995.  Examination of the spine revealed normal posture and gait.  There was no ankylosis of the spine, spasms, or guarding.  Flexion was to 50 degrees and extension was to 15 degrees, with no objective evidence of pain on active motion, or additional limitation of motion with repetitive motion.  Neurological examination revealed no abnormalities associated with the low back strain.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine, and lumbar spine strain with rheumatoid arthritis.  The Veteran's back condition was found to affect his activities of daily living.  The examiner determined that the September 2004 medical opinion of the VA examiner that etiologically linked the Veteran's back condition to service, was inadequate because the examiner had not reviewed the claims file as evidenced by the fact that a valuable 1957 medical report that showed no radiological abnormalities of the spine was not referenced in the report and instead the examiner found no evidence of a back injury in service.  Moreover, the examiner's opinion in September 2004 was based on history reported by the Veteran, as opposed to the evidence in the claims file, which was contrary to said opinion.  The examiner opined that the Veteran's current low back problems were not caused by or the result of the Veteran's in-service back injury.  The examiner found that current X-rays of the spine did not show severe degenerative disc disease indicative of an old orthopedic condition, rather X-rays findings were consistent with the Veteran's age, especially considering his occupational history as an upholsterer.  The examiner concluded that the in-service strain caused no permanent damage.  

In an addendum report in December 2010, the VA examiner further noted that there was no medical history of incapacitating episodes due to his service-connected low back strain during the past twelve months.  The examiner opined that degenerative disc disease or degenerative joint disease of the lumbar spine was not caused or aggravated by the 1956 low back injury for which the Veteran was treated in March 1956, or by any other aspect of his period of active service, nor was any currently diagnosed degenerative disc disease or degenerative joint disease of the lumbar spine caused by the service-connected low back strain.  The examiner opined that the Veteran's service-connected lumbar strain did not render the Veteran unable to obtain and secure gainful employment as evidenced by the fact that the Veteran worked for decades as an upholsterer, a back straining profession, after service discharge.  The examiner indicated that his opinion was based on X-ray evidence, and 43 years of orthopedic experience with 20 years of experience teaching as a spinal disorders professor.  

Service Connection

The Veteran claims that he currently suffers from degenerative disc and joint disease incurred when he strained his back in service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to describe back problems such as an injury and pain, which he can perceive, but degenerative disc and joint disease of the lumbar spine are not conditions capable of lay observation because the presence of degenerative disc and joint disease relies upon clinical testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the remaining question before the Board is whether there is nexus between the currently diagnosed degenerative disc and joint disease of the lumbar spine and his service or any service-connected disability.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran attributes his degenerative disc and joint disease to a back strain incurred in service, it does not necessarily follow that there is a relationship between his degenerative disc and joint disease of the lumbar spine and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post-service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The service medical records show that in early March 1956 he sought outpatient treatment at Walter Reed General Hospital for complaints of low back pain.  The Veteran stated that he had first noticed the pain five months earlier, but had not felt he needed treatment until a few days earlier when his symptoms were aggravated by heavy lifting.  The impression was low back strain.  X-rays were negative for any spinal abnormalities.  Subsequent service medical records, including the Veteran's October 1956 separation examination, were negative for any complaints, diagnoses, or treatment of back problems.  The service medical records lack the combination of manifestations sufficient to determine whether degenerative disc and joint disease was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for degenerative disc and joint disease within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of degenerative disc and joint disease of the lumbar spine in service is not established in this case.  
38 C.F.R. § 3.303(b) (2010).

To the extent that the Veteran claims continuity of symptomatology of degenerative disc and joint disease of the lumbar spine since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, the Veteran was initially diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine during a May 1999 VA examination.  As the initial documentation of degenerative joint disease of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis or organic diseases of the nervous system as a chronic disease, the Board finds that service connection cannot be established for degenerative joint disease of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In view of the lengthy period without evidence of treatment for, or clinical findings of degenerative joint disease and degenerative disc disease of the lumbar spine, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, January 1957 X-rays of the lumbosacral spine did not show any fractures, dislocations, or bone pathology related to the spine.  Moreover, September 2002 X-rays of the lumbar spine revealed mild degenerative changes, which the VA examiner in January 2010 found was inconsistent with an old injury, such as that incurred in service.  Rather the severity of the degenerative changes of the spine as shown in recent X-rays was consistent with the Veteran's post-service occupational background and aging.  While the Veteran's back may have been symptomatic since the in-service low back strain, the Board notes that service connection has been established for low back strain, and the Veteran's assertion that he developed degenerative disc and joint disease of the lumbar spine in service are inconsistent with the evidence of record, to include the service and post-service medical records.  Based on the foregoing, and as the Veteran is not competent to diagnose degenerative joint disease or degenerative disc disease of the lumbar spine, the Board finds that the Veteran is not competent or credible to the extent that he reports that he has had back symptoms attributable to the currently diagnosed degenerative disc and joint disease of the lumbar spine since active service.  

As for service connection based on the initial diagnoses after service, where the determinative issue involves a question of a medical diagnosis or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).  Due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between degenerative joint disease and degenerative disc disease of the lumbar spine and service.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's jurisdiction as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the VA examination reports of September and November 2004.  The VA examiner in September 2004 stated that, based upon the Veteran's account of ongoing back problems since 1956, his present degenerative disc disease and osteoarthritis of the lumbar spine were due to his injury in service.  The examiner added that the opinion was purely conjecture as the diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine were not shown in service.  The Board finds that the opinion was clearly based on history provided by the Veteran, which is contradicted by the objective evidence of record.  Moreover, the examiner characterized the opinion as "purely conjecture."  The Board observes that the findings of the September 2004 VA examiner are inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  

With regard to the medical opinion of the VA examiner in November 2004, the examiner noted that the Veteran had degenerative disc disease of the lumbar spine and found that the Veteran's condition was status post-back injury lifting heavy weight with continuing progressive pain in the low back radiating to the right leg.  There was no indication that the examiner reviewed the claims file in preparation for the examination, nor did the examiner provide a rationale for the opinion rendered.  Thus, although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's degenerative disc and joint disease of the lumbar spine was incurred in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Therefore, the Board finds that the opinion of the November 2004 VA examiner, while a statement by a competent medical professional, is less persuasive in support of the claim. 

The evidence against the claim is the medical opinion of the VA examiner who examined the Veteran in January 2010 and provided an addendum report in December 2010.  The examiner opined that the Veteran's current low back problems were not caused by or the result of the Veteran's in-service back injury, as said injury did not cause any permanent damage.  The examiner explained that 1957 X-rays revealed no radiological abnormalities of the spine, and 2002 X-rays of the spine showed degenerative changes consistent with the Veteran's post-service occupational background and aging, as opposed to an old injury such as that incurred in service.  Additionally, the examiner addressed the September 2004 medical opinion that etiologically linked the Veteran's back condition to service, and determined that it was inadequate because the examiner failed to account for the in-service back injury, the lack of evidence of degenerative joint or disc disease in service, or the fact that the 1957 medical report showed no radiological abnormalities of the spine.  The examiner concluded that degenerative disc disease or degenerative joint disease of the lumbar spine was not caused or aggravated by the 1956 low back injury, or by any other aspect of his period of active service, nor was any currently diagnosed degenerative disc disease or degenerative joint disease of the lumbar spine caused by the service-connected low back strain.  The examiner reported that his opinion was based on X-ray evidence, and 43 years of orthopedic experience with 20 years of teaching experience as a spinal disorders professor.  Similarly, on VA spine examination in September 2002 the examiner diagnosed lumbar strain, by history, and mild osteoarthritis of the lumbar spine associated with aging and occupation, not service-related.  That medical opinion is consistent with the evidence of record.  The Board assigns greater weight to the opinion of the VA examiner in 2010 because the examiner applied medical analysis to the significant facts of the case.  That is, the examiner based his opinion on an examination of the Veteran, the service records, and the Veteran's post-service medical history, and cited to the evidence of record in support of his opinion.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to service-connected low back strain, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Low Back Strain

The Veteran claims that he is entitled to an initial disability rating higher than 40 percent for his low back strain.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2010).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO granted service connection for back strain in a February 1957 rating decision.  The condition was rated 0 percent under Diagnostic Code 5295 for lumbosacral strain.  In August 23, 2002 the Veteran submitted a claim for a compensable disability rating.  The criteria for rating spinal disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5295 were revised effective September 26, 2003, at which time the Diagnostic Code 5295 was renumbered, as Diagnostic Code 5237.  By a rating decision in November 2004, the RO increased the Veteran's disability rating to 40 percent, effective August 23, 2003, under Diagnostic Codes 5237-5295, for lumbosacral strain.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 26, 2003, under Diagnostic Code 5295, the maximum schedular rating for lumbosacral strain was 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Prior to September 26, 2003, under Diagnostic Code 5292, severe limitation of motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Prior to September 26, 2003, under Diagnostic Code 5289, favorable ankylosis of the lumbar spine warranted a 40 percent evaluation.  Unfavorable ankylosis of the lumbar spine warranted a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised to a General Rating Formula, with reclassification of the diagnostic codes.  Diagnostic Code 5295 was renumbered as Diagnostic Codes 5237. Degenerative arthritis was assigned Diagnostic Code 5242.  Diagnostic Code 5292 was removed, but the criteria for limitation of motion of the lumbar spine was incorporated into the General Rating Formula.  Under the revised criteria for spinal disabilities, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.

First, prior to September 26, 2003, under Diagnostic Code 5295 pertaining to lumbosacral strain, a 40 percent rating was the maximum schedular rating.  Similarly, under Diagnostic Code 5292, 40 percent is the highest schedular evaluation for a lumbar spine disability.  Under Diagnostic Code 5289, which also addressed limitation of motion of the lumbar spine, the criteria for a 50 percent rating required unfavorable ankylosis of the lumbar spine.

On VA examination in September 2002 the Veteran had normal posture and gait.  Flexion was to 60 degrees and extension was to 20 degrees.  Side bending was to 25 degrees, and rotation was to 30 degrees.  The examiner diagnosed lumbar strain, by history.  In November 2002 a VA clinician noted that the Veteran was able to flex fingertips to upper thigh level and was unable to extend.  VA treatment records show chronic back pain treated with medication and a TENS unit.  In the absence of unfavorable ankylosis of the lumbar spine and considering functional loss due to pain, fatigue, and weakness, the Board finds that a rating in excess of 40 percent, applying the former criteria for Diagnostic Codes 5292, 5295, and 5289, prior to September 26, 2003 was not warranted.

The Board also finds that a rating higher than 40 percent for low back strain effective September 26, 2003, is not warranted under the revised criteria for spinal disabilities.  Under the revised criteria, the next higher rating for the lumbar spine on the basis of limitation of motion is unfavorable ankylosis of the entire thoracolumbar spine.  On VA examination in September 2004 the examiner noted no motion in the low back.  However, these findings are inconsistent with other evidence of record.  A VA examination report in March 2008 recorded no joint ankylosis.  Flexion was to 60 degrees, extension was to 10 degrees, lateral flexion was to 30 degrees, and rotation was to 30 degrees, bilaterally, with no additional loss of motion due to repetitive use or pain.  On VA examination in January 2010, the examiner noted no ankylosis of the spine.  Flexion was to 50 degrees, extension was to 15 degrees, with no objective evidence of pain on active motion, or additional limitation of motion with repetitive motion.  Moreover, the examiner opined that the Veteran's current low back problems were not caused by or the result of the Veteran's in-service back injury because the in-service strain caused no permanent damage.  While range of motion was clearly limited, no fixed deformity of the lumbar spine was shown.  Therefore, the Board concludes that the revised criteria for a higher rating under the General Rating Formula, incorporating Diagnostic Code 5237 have not been met.

Under the General Formula, objective neurological abnormalities are rated separately.  On VA examination in September 2004 muscle spasms were palpable on the left side.  Lesage was positive at 20 degrees, bilaterally.  Sciatic nerve stress test was negative.  On VA neurological examination in November 2004, the Veteran complained of severe back pain radiating to the right lower extremity, along with occasional numbness.  The examiner observed that the Veteran was bent over and dragged the right foot.  He was unable to heel toe walk.  Both examiners related the Veteran's complaints to the nonservice-connected degenerative disc disease of the lumbar spine.  On VA examination in January 2010, no spasms or guarding was noted and neurological examination revealed no abnormalities associated with the low back strain.  In the absence of objective neurological abnormality associated with the service-connected back disability, a separate rating is not warranted.  The neurologic disorders present are shown to be due to the nonservice-connected degenerative disc disease of the low back, and thus a rating for those disabilities cannot be assigned.

As service connection for intervertebral disc syndrome has not been granted, neither the "old" nor the revised regulation pertaining to intervertebral disc syndrome is for application in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 2002); 67 Fed. Reg. 54345-54349 (August 22, 2002).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 40 percent for the service-connected low back strain and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected low back strain reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's low back strain is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).

TDIU

The Veteran claims that he is unable to be substantially gainfully employed due to his service-connected low back strain.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2010).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).

Service connection is currently in effect for low back strain rated 40 percent disabling.  38 C.F.R. § 4.25 (2010).  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2010).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected low back strain and thus entitled to referral for consideration of a TDIU rating.

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2010).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is not clear from the evidence of record when the Veteran was last gainfully employed.  The Veteran has variously reported that he stopped working due to his back condition in the 1980s, 1990s, and even sometime after 2000.  In any event, the evidence shows that the Veteran is currently unemployed.  While the evidence of record notes the Veteran's reports that he is unemployable due to his back disability, there is no evidence of record that attributes the Veteran's unemployability solely to the service-connected low back strain.  In fact, on VA examination in January 2010, the examiner concluded that the in-service strain caused no permanent damage, and it did not render the Veteran unable to obtain and secure gainful employment as evidenced by the fact that the Veteran worked for decades as an upholsterer, a back straining profession, after service discharge.  There is no medical evidence that opposes the VA examiner's opinion. 

In this case, the Board finds that evidence does not show that referral for consideration of a TDIU rating is warranted.  While the Veteran's service-connected low back strain has been found to cause some impact on his daily functioning, that impact was considered in the ratings assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected low back strain.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected low back strain, without consideration of nonservice-connected disabilities, preclude him from employment.  Therefore, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran's service-connected low back strain renders him unable to secure or follow a substantially gainful occupation.

In the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluation, a referral for consideration of a TDIU rating is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to service-connected low back strain, is denied.

A rating higher than 40 percent for low back strain is denied.

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


